Citation Nr: 0827242	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-42 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 0 
percent for bilateral hearing loss for the period from March 
25, 2003 until March 20, 2006.

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the period beginning March 20, 
2006.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 until July 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2003 and November 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The Board notes that the RO issued a rating decision and 
Statement of the Case (SOC) for the issue of entitlement to 
service connection for tinnitus on the same date in November 
2004.  As such, the November 2004 SOC was not a valid SOC for 
the issue of service connection for tinnitus.  See 38 C.F.R. 
§ 19.29 (explaining the statement of the case is a summary of 
the evidence in the case relating to an issue which the 
appellant has expressed disagreement).  Subsequently, the 
veteran submitted a VA Form 9 which was correctly noted as 
the Substantive Appeal for the claim for hearing loss.  
However, this November 2004 VA 9 should have been interpreted 
as the initial Notice of Disagreement for the issue of 
tinnitus.  Thus, the first Statement of the Case concerning 
the issue of tinnitus was dated in April 2006.  The 
Substantive Appeal was not received until October 2007.  

Here, although the Substantive Appeal was not timely, there 
is no indication the RO closed the appeal and the veteran 
clearly continued to express disagreement with the denial of 
service connection for tinnitus.  Therefore, the Board 
accepts the claim for service connection for tinnitus as 
being on appeal. See Rowell v. Principi, 4 Vet. App. 9, 17 
(1993) (failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction over an appeal initiated by 
the timely filing of an NOD); Fanning v. Brown, 4 Vet. App. 
225, 228-29 (1993) (Board is obligated to review all issues 
which are reasonably raised from a liberal reading of the 
appellant's substantive appeal).

The Board notes that the veteran timely appealed the 
effective date of the increased 10 percent evaluation for 
bilateral hearing loss.  In the present case, as the Board is 
considering the initial assignment of a disability rating, 
the severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time. Fenderson v. West, 12 Vet. App. 119 
(1999).  In other words, the effective date of the 10 percent 
rating is included in the claim for an increased initial 
evaluation for the bilateral hearing loss already on appeal 
and a remand for the issuance of a Statement of the Case is 
not necessary.  See Manlincon v. West, 12 Vet. App. 238, 240 
(1999) (finding that where an NOD is filed, but a Statement 
of the Case (SOC) has not been issued, the Board must remand 
the claim so that an SOC may be issued); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

The record reflects the veteran raised claims for entitlement 
to service connection for a psychiatric disability and for 
nonservice connected pension.  These claims have not been 
adjudicated and are REFERRED to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The evidence of record does not show any currently 
diagnosed tinnitus is related to the veteran's active 
service.

2.  For the period from March 25, 2003 until March 20, 2006, 
the veteran's hearing loss disability was manifested by level 
I hearing acuity in the right ear and by level II hearing 
acuity in the left ear.

3.  Beginning March 20, 2006, the veteran's hearing loss 
disability was manifested by level IV hearing acuity in the 
right ear and by level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2007).

2.  The criteria for an evaluation in excess of 0 percent for 
bilateral hearing loss for the period from March 25, 2003 
until March 20, 2006 have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 
(2007).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss for the period beginning March 20, 
2006 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in May 2003 and June 2006 that 
fully addressed all notice elements.  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 




The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  However, the present claim for an increased rating 
stems from the initial grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  As the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 
1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007)  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and VA outpatient treatment records.  
Additionally, the veteran was afforded VA examinations in 
connection with his claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Service Connection

The veteran seeks service connection for tinnitus.  
Specifically, the veteran contends that his tinnitus started 
at the same time as his hearing loss and indicated the 
ringing in his ears has been present since his discharge from 
service.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In addition, the law provides that secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 
(en banc).  Establishing service connection on a secondary 
basis therefore requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability. 

The veteran has a current disability of tinnitus as noted in 
the VA examinations.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service medical records, however, fail to reflect any 
complaints, treatment or diagnoses of tinnitus.  For example, 
the July 1961 examination performed in connection with the 
veteran's separation from service described the ears as 
normal and failed to note any complaints of tinnitus.  
Similarly, while the July 1961 report of medical history 
noted ear trouble, the physician indicated this was related 
to hearing loss.  

The veteran, however, does not contend he treated for the 
condition during service but rather indicates the tinnitus 
was caused by his exposure to noise during service In the 
present case, the veteran has not specifically alleged he 
served in combat, nor is there any evidence of such service. 
38 U.S.C.A. § 1154(b).  Although the veteran does not have 
evidence documenting service in combat, the veteran is 
competent to describe noises he heard during service. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Even assuming noise exposure from the rifle range and 
grenade, service connection is not otherwise warranted as 
there is no competent medical evidence of a nexus.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding that the 
Board has the fundamental authority to decide a claim in the 
alternative.).  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


The veteran underwent a VA examination in February 2004.  
During this examination he described constant bilateral 
tinnitus.  He indicated he did not know he had tinnitus until 
recently when someone asked him what he heard in complete 
silence.  He explained that at that point he became aware 
that he had tinnitus for yeas and did not know it.  The 
examiner did not express an opinion as to the etiology of the 
condition.

The veteran underwent a VA examination in March 2006 to 
specifically assess whether any current tinnitus was related 
to service.  During this examination the veteran explained he 
had tinnitus and noted it was more severe at night.  He 
indicated he was exposed to noise from gunfire, artillery and 
grenade explosions during service and denied any significant 
occupational or recreational noise exposure.  He indicated 
tinnitus occurred on a weekly basis and lasted for a few 
minutes.  The examiner indicated that although there was 
documented hearing loss, he was unable to provide an opinion 
as to the etiology of the tinnitus without speculation.  The 
examiner further noted that the veteran did not report 
tinnitus until recently although it was always an included 
questions concerning tinnitus.  The veteran related that he 
thought it was normal until someone questioned if he heard it 
in complete silence.  The examiner explained that research 
showed that those with normal hearing will experience 
tinnitus in complete silence.  

The veteran also provided testimony at a RO hearing in 
November 2005.  During this hearing the veteran explained he 
was a clerk during service and was exposed to the rifle range 
and grenades during basic training.  He indicated one grenade 
went off within arms reach of him.  After that, he began 
hearing a ringing.  He explained the ringing would fluctuate 
and sometimes would become more noticeable.  He related that 
the ringing had been there constantly since the grenade 
explosion.  The veteran testified that although he had it for 
30 years he did not know he could get treatment for the 
condition until recently.  The veteran explained that after 
service he worked as a minister.  He indicated the ringing 
bothered him more when it was quiet and it prevented him from 
hearing some conversations.  



In sum, there are several records that note the presence of 
tinnitus, however, only the March 2006 VA examination 
provided an opinion as to the etiology of the condition.  In 
this regard, the examiner noted that he could not resolve the 
issue as to the etiology of the tinnitus without speculation.  
The law has recognized in this regard that service connection 
may not be based on resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993). 

Given the veteran's reported history of continuous tinnitus 
since service, the Board considered whether service 
connection was warranted under a theory of continuity of 
symptomatology.  Although the veteran is competent to 
describe symptoms such as ringing in the ears under Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the veteran's report of a 
continuous tinnitus is not credible.  In this regard, the 
first treatment for tinnitus was in February 2004, nearly 43 
years after his separation from service.  While the veteran 
indicated that he was not aware tinnitus was a separate 
condition from the hearing loss, the Board finds it 
significant that even on prior examinations, such as the July 
2003 VA examination, which specifically asked about the 
condition, the veteran denied the presence of tinnitus.  
Furthermore the veteran's first application for tinnitus was 
in February 2004.  These gaps in evidence constitute negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  In 
other words, the decades that elapsed between the time of 
service and the beginning of treatment fail to show a 
continuity of symptomatology upon which to support a grant of 
service connection.  

Given the evidence against the claim, to find that the 
veteran has tinnitus that is related to service would require 
speculation.  As noted above, a grant of service connection 
may not be based on resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Accordingly, service connection for a tinnitus is 
denied.


Increased Evaluation

The RO granted service connection for bilateral hearing loss 
in a July 2003 rating decision.  At that time a 
noncompensable evaluation was assigned pursuant to 38 C.F.R. 
§ 4.86, Diagnostic Code 6100.  During the pendency of the 
appeal, a 10 percent evaluation was assigned effective from 
March 2006. Applicable law mandates that when an appellant 
seeks an increased rating, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the veteran's 
claim for an increased evaluation remains in appeal and 
consists of two questions: 1) whether an evaluation in excess 
of 0 percent is warranted for the period from March 25, 2003 
(the date of the receipt of the claim and the effective date 
of the initial grant of service connection) until March 20, 
2006 (the effective date of the increased 10 percent 
evaluation) and 2) whether an evaluation in excess of 10 
percent is warranted from March 20, 2003 until the present 
time.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against an 
increased rating evaluation at any time and the appeal will 
be denied.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  



								[Continued on next 
page] 
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. Fenderson 
v. West, 12 Vet. App. 119 (1999).  Furthermore, a recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed. Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. 
§ 4.85(d). 

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average: 

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect. 
38 C.F.R. § 4.85(e). 





								[Continued on next 
page]

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of VA 
medical records and the reports of VA examinations.  

The veteran was afforded a VA examination to assess the 
severity of his hearing loss disability in July 2003. The 
results, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
55
95
51.25
LEFT
30
30
65
95
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.


Applying the veteran's findings to Table VI results in a 
numeric designation of I in the right ear and II in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation II in the left ear and I of the right ear 
requires the assignment of a 0 percent evaluation under 
Diagnostic Code 6100. 

The veteran was afforded another VA examination in February 
2004 to assess the severity of his hearing loss disability. 
The results, in puretone thresholds, in decibels, are as 
follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
55
90
50
LEFT
30
30
65
90
53.75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.

Applying these findings to Table VI results in a numeric 
designation of I in the right ear and II in the left ear.  
Under Table VII (38 C.F.R. § 4.85), the numeric designation 
II in the left ear and I of the right ear requires the 
assignment of a 0 percent evaluation under Diagnostic Code 
6100. 

Most recently, the veteran was afforded a VA examination in 
March 2006.  The results, in puretone thresholds, in 
decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
50
65
95
60
LEFT
40
45
85
95
66.25

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.


Applying the veteran's findings to Table VI results in a 
numeric designation of IV in the right ear and IV in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation IV in the left ear and IV of the right ear 
requires the assignment of a 10 percent evaluation under 
Diagnostic Code 6100. 

While other VA outpatient treatment records reflect treatment 
for hearing loss but do not contain audiometric findings.  
Therefore, these records can not be used to evaluate the 
severity of the veteran's hearing loss.  Similarly, while the 
veteran provided testimony at an RO hearing in which he 
described his noise exposure and specified the situations in 
which he had difficulty hearing, this evidence is not 
probative for determining the disability rating, as it does 
not contain findings of the veteran's average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  

Thus, while the veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities. Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  

As illustrated above, applying the numerical values from the 
audiological examinations in the record to the tables 
outlined in 38 C.F.R. § 4.85, 4.86 clearly illustrates that 
prior to March 20, 2006, the veteran did not meet the 
criteria for a compensable evaluation.  Similarly, the 
evidence subsequent to March 20, 2006 reveals the veteran 
does not have hearing acuity so severe as to warrant an 
increased 20 percent evaluation.  The provisions of 38 C.F.R. 
§ 4.86 are inapplicable in this case because none of the VA 
examinations demonstrated puretone thresholds at each of the 
four specified frequencies was 55 decibels or more or that 
the puretone threshold at 1,000 Hertz was 30 decibels or less 
and that the threshold at 2,000 Hertz was 70 decibels or 
more.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran is already in receipt of a 
staged rating and as explained above an increased evaluation 
is not warranted.  

As such, the preponderance of the evidence is against the 
veteran's claim for an increased rating for hearing loss at 
any time.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, an increased evaluation 
will be denied.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).













								[Continued on next 
page]

ORDER

Service connection for tinnitus is denied.  

An evaluation in excess of 0 percent for bilateral hearing 
loss for the period from March 25, 2003 until March 20, 2006 
is denied.

An evaluation in excess of 10 percent for bilateral hearing 
loss for the period beginning March 20, 2006 is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


